In a proceeding to confirm an arbitration award, the appeal is from so much of an order of the Supreme Court, Queens County, dated June 20, 1977, as failed to confirm the award with respect to the counsel fee awarded and instead ordered a hearing with respect to the award of the counsel fee. Order reversed insofar as appealed from, on the law, with $50 costs and disbursements, and award confirmed on its entirety. In an arbitration proceeding pursuant to the no-fault insurance law, the determination of the amount to be awarded as reasonable attorney’s fees is for the arbitrator. Subject to the provisions of the no-fault law and CPLR 7511, "arbitrators are free to fashion the applicable rules and determine the facts of a dispute before them without their award being subject to judicial revision” (Lentine v Fundaro, 29 NY2d 382, 383). There was no showing here that the award of a counsel fee in the amount of $750 was irrational. The refusal of respondent to pay the underlying claim when it was presented resulted in the necessity of negotiations and a full hearing before an arbitrator. Absent a showing of irrationality the award should be confirmed (see Matter of Simmons [Government Employees Ins. Co.], 59 AD2d 468). Mollen, P. J., Suozzi, Cohalan and Hawkins, JJ., concur.